Citation Nr: 1512031	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for a scar, status post right knee open reduction surgery, and scars from an old healed fracture of the distal right tibia (right leg scar).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to January 2007. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In September 2012, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The rating criteria for skin disorders found at 38 C.F.R. § 4.118 were amended effective August 30, 2002 and again in October 2008 with the October 2008 revisions applicable to claims for benefits received by VA on or after October 23, 2008, or if a Veteran makes a specific request to have his disability rated under the new criteria.  See 67 Fed. Reg. 49490-99 (July 31, 2002), and 73 Fed. Reg. 54708 (Sept. 23, 2008).  Accordingly, since this claim had been pending since April 2007 the Board remanded it in September 2012 in order to provide the Veteran with notice of the post-August 30, 2002/pre-October 23, 2008, regulations governing rating scars and to readjudicate it under these rating criteria because such action had not yet been undertaken by the AOJ.  

Unfortunately, the February 2013 supplemental statement of the case (SSOC) neither notified the Veteran of the post-August 30, 2002/pre-October 23, 2008, rating criteria nor readjudicated this claim under these criteria.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in February 2013 without complying with the September 2012 remand instructions.  Given this error, another remand is required.

Also in September 2012, the Board remanded the appeal in order to obtain a medical opinion as to the severity of his right leg scar that took into account the complaint of pain seen in his VA treatment records.  Moreover, the post-remand record shows that while he was scheduled for this examination in October 2012, he did not report for this examination.

The Veteran's representative contends in the January 2015 Brief that the Veteran did not receive notice of the October 2012 VA examination.  In support of this argument, the representative noted that VA has in its systems three different mailing addresses for the Veteran: one mailing address listed on the October 2012 VCAA letter; one mailing address listed in VBMS; and one mailing address listed in VACOLS.  Moreover, the Board observes that, while the AOJ attached to the file a VA printout listing two different addresses for the Veteran, and notwithstanding his representative's claim to the contrary, a copy of the October 2012 VA examination notice letter is not associated with the claims file.  Thus, the Board cannot determine where this letter was mailed or if it was mailed to the Veteran's most recent mailing address of record as required by 38 C.F.R. § 3.1(q) (2014).

In this regard, the Board notes that there is a presumption of administrative regularity which attaches to the mailing of notice of VA examinations.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003); see also VA Adjudication Procedures Manual M21-1MR, III.iv.3.B.14.d; Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  The Court has held that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question.  Baxter v. Principi, 17 Vet. App. 407, 411 (2004); Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013). 

Nonetheless, although there is no evidence of record that notice of the October 2012 VA examination was returned as undeliverable or the Veteran did not receive proper notice of the VA examination (other than his representative's assertion), the Board will afford him the benefit of the doubt and, after confirming his current mailing address of record, provide him with timely notice of a new VA examination at that address and conduct that examination,.  See 38 U.S.C.A. § 5103A(d) (West 2014); Stegall, 11 Vet. App. at 268.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the appeal is REMANDED to the AOJ for the following action:

1.  Contact the Veteran and/or his service representative and confirm his mailing address.  Update all VA systems of records accessible by AOJ personnel with this confirmed mailing address.  All efforts to obtain this information should be documented in the claims file.

2.  Obtain any treatment records for the Veteran dated since April 1, 2012, that may be available from the Long Beach VA Medical Center.  Any request(s) for these records, and any reply, to include any records obtained, should be associated with the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the severity of his right leg scar.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to describe each scar on the Veteran's right leg incurred during service (includes the location and size of each scar).  The examiner should state whether each identified scar is painful, tender, or unstable, or superficial or deep. The examiner should reconcile the report in the July 1, 2008, treatment note that indicates the Veteran felt burning pain along the right ankle scar with the findings on the VA examination of November 2008, to the extent possible.  In other words, what was the origin of the pain in July 2008-was the scar itself painful?  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  Notice of the VA examination must be mailed to the Veteran's most recent mailing address of record and a copy of the VA examination notice letter must be associated with the claims file.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Readjudicate the Veteran's claim for a compensable rating for a right leg scar under the post-August 30, 2002/pre-October 23, 2008, regulations governing rating scars (i.e., 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007)) for the entire time the appeal has been pending and under the post-October 23, 2008, regulations governing rating scars (i.e., 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2014)) from October 23, 2008.  See Kuzma, 341 F.3d at 1327.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

